DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7-8, 13-15, 33-34, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2016/0301053 A1) in view of Whear et al. (US 2012/0070713 A1).
Regarding claim 1, Jiang discloses a lead acid battery separator (Abstract; see also [0089]) containing at least one separator layer consisting essentially of a composite layer of fibers and silica ([0022-0023]), wherein the fibers are a mixture of glass fibers ([0045]) and polyethylene fibers ([0046]), and the silica is agglomerated silica or silica gel (see [0029] which describes agglomerated silica and colloidal silica, which reads on a “silica gel” because the silica is held in suspension).  Jiang further discloses that the separator may comprise multiple adjacent layers ([0023-0026; 0090-0094]), and that such additional layers may comprise polyolefins, e.g. polyethylene ([0046]).  It is noted that such adjacent layers reasonably reads on being “laminated” together consistent with the plain ordinary 
Jiang further discloses the inclusion of a non-ionic retention aid ([0058]), but does not appear to disclose a non-ionic surfactant coating on at least one surface of the composite layer.
Whear et al. teaches lead acid battery separators (Abstract).  Whear et al. teaches that the separator includes wetting agents on the separator to provide a significant influence on retention of gas bubbles in the cell, and that wetting agents with more hydrophobic behavior exhibit better performance that those that tend to be hydrophilic (see [0032] which describes hydrophobic wetting agent, i.e. a surfactant, may be used on the separator, which thus implies the wetting agent is coated on the separator; see also [0040] which describes that additives may be coated on the separator; it is submitted that the disclosed wetting agent reads on a “non-ionic surfactant” as evidenced by the instant specification pg. 16, ¶2).
Jiang and Whear et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely lead acid battery separators.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the hydrophobic wetting agent, i.e. non-ionic surfactant, of Whear et al. in the separator of Jiang with the reasonable expectation that doing so would provide a significant influence on retention of gas bubbles in the cell, as suggested by Whear et al.
Regarding claim 2, modified Jiang discloses all of the claim limitations as set forth above.
With respect to the limitations “which exhibits at least one of the following characteristics:…”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 4, modified Jiang discloses all of the claim limitations as set forth above.

Regarding claim 7, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the silica is a flocculated silica which forms a flocculation (see [0029] which describes that the silica may be agglomerated; it is submitted that agglomerated and flocculated are synonymous terms, as evidenced by the IUPAC definition of agglomeration http://goldbook.iupac.org/terms/view/A00182) and the flocculation comprises inorganic and/or organic additives (see [0029] which describes that clay, talc, diatoms, and zeolites may be added).
Regarding claim 8, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses a plurality of zeolite particles ([0029]).
Regarding claim 13, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the separator includes at least two composite layers ([0023-0026; 0090-0094]).
Regarding claims 14 and 15, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the separator may be utilized in a lead acid battery, specifically a VRLA battery ([0089]).
Regarding claims 33 and 34, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the separator is in the form of a piece (it is submitted that any real 3 dimensional structure reasonably reads on a “piece”, but see [0095-0103] which describes the separator production process, and which thus also reasonably reads on being a “piece” of separator), and is used in a lead acid battery ([0089]).
Regarding claims 37 and 38, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the silica is flocculated or agglomerated silica ([0029]; it is submitted that agglomerated and flocculated are synonymous terms, as evidenced by the IUPAC definition of agglomeration http://goldbook.iupac.org/terms/view/A00182).
Regarding claim 39, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the silica is amorphous precipitated silica ([0029]; it is submitted that fused silica is, by definition amorphous).
Regarding claim 40, modified Jiang discloses all of the claim limitations as set forth above.
Jiang further discloses that the silica is silica gel ([0029]; it is submitted that colloidal silica reads on a “silica gel” because the silica is held in suspension), the mixture impregnated on a nonwoven fiber mat ([0027]).
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant argues, see Remarks pg. 9, that Jiang discloses multiple adjacent layers (emphasis added) and thus does not disclose that the composite fiber layer is laminated to a polyolefin layer.  Applicant argues that the skilled artisan would understand that lamination is a process which involves pressure and heat and results in a different structure from merely placing layers adjacent to each other.
The Examiner respectfully disagrees and submits that first, the plain ordinary meaning of “laminate” appears to be i.e. overlay (a flat surface, especially paper) with a layer of plastic or some other protective material.  Under such plain ordinary meaning, the adjacent layers of Jiang appear to reasonably read on being “laminated” because the layers are overlaid with one another.  Secondly, assuming, arguendo, that “lamination” did require pressure and heat, it is submitted that in accordance with MPEP 2113, the method of forming the product is not germane to the issue of patentability of the product itself.  Therefore, such a definition of “laminated” would not be given patentable weight.  Please note that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  "The patentability of a product, i.e.----, does not depend on its method of production, i.e.----."  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/27/2021